JANVIER, J.
Plaintiff sues for compensation.
Defendant, Gano, makes no defense to plaintiff’s suit, but attempts to call United States Fidelity & Guaranty Company in warranty, alleging that that company had issued a policy of workmen’s compensation insurance to one A. H. Alvis, and that, when Gano bought from Alvis the gravel pit in which plaintiff was injured, he (Gano) intended to -buy, and thought he had bought, Alvis’ interest in the policy in question, and that, therefore, the company should indemnify him against such loss as he may sustain as a result of this suit.
We see no allegation in the petitioh which, even if proven, would justify a judgment against defendant in warranty, and therefore feel that the judgment maintaining the exception was correct.
There is manifestly no error in the judgment in favor of plaintiff and against the main defendant.
It is therefore ordered, adjudged, and decreed that the judgment appealed from be, and it is, affirmed, at the cost of appellant.